SMYTH, Chief Justice.
Hammer’s application for a patent on an. improvement in wire mattresses was denied by the Patent Office. We set out claims 1, 3, and 5.
1. A mattress fabric, comprising a continuous wire provided with a plurality of loops, one being opposite the other for helical connection, formed by twisting portions of tbe wire.
3. A mattress fabric, comprising a continuous wire provided with a plurality of loops, one being opposite the other for helical connection, formed by double twisting one end and single twisting the other end of the return portions of the wire.
5. A mattress, comprising a pair of frame members, a continuous wire having a plurality of loops formed by twisting the wire for helical connection with the frames, said wire having crimps to point in reverse directions, and transverse links connecting a crimp in the return bend of one wire with a crimp in. the return bend of the other.
The application was rejected on a patent to Way, July 28, 1914, on one to Eanglykke, September 24, 1918, and on one to Slater (British), 'March 13, 1907. We have considered it in the light of the references, and are satisfied that its essential features correspond with features found in the references, and operate in substantially the same manner without producing different results; consequently, that there is na invention in the combination.
Under these circumstances, the action of the Commissioner of Patents must be, and it is, affirmed.
Affirmed.